 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT is made and entered into as of February 21, 2006
(the “Commencement Date”), by and between R.H. Donnelley Corporation, a Delaware
corporation (the “COMPANY”), and George A. Burnett (“EXECUTIVE”).
WITNESSETH:
     WHEREAS, the Company entered into an Agreement and Plan of Merger as of
October 3, 2005 by and among Dex Media, Inc. (“DEX”), the Company and Forward
Acquisition Corp., a wholly-owned subsidiary of the Company (“MERGER SUB”) (the
“MERGER AGREEMENT”), pursuant to which Dex merged into Merger Sub (the “MERGER”)
on January 31, 2006 (the “EFFECTIVE TIME”);
     WHEREAS, the Board of Directors of the Company appointed Executive as
Chairman of the Board of Directors of the Company (the “BOARD”), effective as of
the Effective Time;
     WHEREAS, at the Effective Time, the Company assumed all of the rights and
obligations under the Amended and Restated Employment Agreement by and between
Executive and Dex dated July 15, 2004, as amended by the Letter Agreement dated
October 2, 2005 between Executive and Dex (the “OCTOBER LETTER AGREEMENT”) and
as further amended by the Letter Agreement dated December 19, 2005 between
Executive and Dex (the “DECEMBER LETTER AGREEMENT” and, collectively with the
October Letter Agreement and the December Letter Agreement, the “PRIOR
EMPLOYMENT AGREEMENT”) and all Option Agreements entered into prior to
October 2, 2005 by and between Executive and Dex, including, those certain
Option Agreements dated November 8, 2002, September 9, 2003 and November 11,
2003 (the “OPTION AGREEMENTS”);
     WHEREAS, Executive desires to continue to be employed by the Company, and
the Company desires to continue to employ Executive upon the terms and
conditions hereinafter set forth in this agreement (this “AGREEMENT”); and
     WHEREAS, on and after the Commencement Date, this Agreement will supercede
and replace the Prior Employment Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the validity and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall continue to be employed by the Company for a period commencing
on the Commencement Date and ending on the second anniversary of the Effective
Time (the “EMPLOYMENT TERM”). Executive acknowledges that his employment is “at
will”, and that his employment may be terminated during the Employment Term by
the Company for any reason or for no reason, subject to the provisions of this
Agreement. At the end of the Employment Term, to the extent Executive’s
employment has not otherwise terminated and the

 



--------------------------------------------------------------------------------



 



Company desires to continue to employ Executive, the Company and Executive shall
discuss the terms of such continued employment.
2. Position. (a) Subject to the provisions of Section 7 of this Agreement,
during the Employment Term Executive shall serve as the Chairman of the Board
(the “CHAIRMAN”) and as an officer of the Company; provided, however, that
unless otherwise expressly provided by the Board, Executive shall have no
responsibility for, dealings with or authority with respect to, the day-to-day
operations of the Company. In such position, Executive shall have, in addition
to his duties as Chairman, as provided in Article II, Section 6 of the Company’s
Second Amended and Restated Bylaws (the “BYLAWS”), such additional duties and
responsibilities as shall be determined from time to time by the Chief Executive
Officer of the Company or the Board.
(b) During the Employment Term, Executive agrees to use his best efforts in the
performance of his duties and responsibilities. Executive further agrees that
seventy-five percent (75%) of his business time (measured on a monthly basis)
will be available in order for him to carry out the performance of his duties
and responsibilities hereunder, and he will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of his duties and responsibilities hereunder either directly or
indirectly, without the prior written consent of the Board. Nothing herein shall
be deemed to preclude Executive from serving on business, civic or charitable
boards or committees, so long as such activities do not materially interfere
with the performance of Executive’s duties and responsibilities hereunder.
3. Base Salary. During the Employment Term, the Company shall pay Executive an
annual base salary (the “BASE SALARY”) at the initial annual rate of $489,250
payable in equal bi-monthly installments or otherwise in accordance with the
payroll and personnel practices of the Company in effect from time to time.
Executive’s Base Salary shall be reviewed annually by the Board or a committee
thereof to which the Board may from time to time have delegated such authority
(the “COMMITTEE”) for possible increase (but not decrease) in the sole
discretion of the Board or the Committee, as the case may be.
4. Bonus and Option Agreements.
(a) Bonus. With respect to each fiscal year, all or part of which is contained
in the Employment Term, Executive shall be eligible to participate in the
Company’s Annual Incentive Award Program under the 2005 Stock Award and
Incentive Plan or any successor program or plan thereto or thereunder, with a
target bonus opportunity of 75% of Base Salary and a maximum bonus opportunity
as a percentage of Executive’s Base Salary that is the same maximum bonus
opportunity percentage to which the Company’s Chief Executive Officer is
entitled (the “BONUS”).
(b) Option Agreements. Each Option outstanding under the Option Agreements
immediately prior to the Effective Time was converted into a fully vested stock
option of the Company, and such Option shall expire on the first to occur of:
(i) the tenth anniversary of the date of grant of the Option, (ii) the first
anniversary of Executive’s termination of employment due to Executive’s death or
Disability or (iii) the 15th day of the third month following the date at which,
or December 31st of the calendar year in which, the Option would otherwise have

- 2 -



--------------------------------------------------------------------------------



 



expired if the Option had not been extended, based on the terms of the Option at
the date of grant.
5. Employee Benefits. During the Employment Term, Executive shall be eligible
for employee benefits (including perquisites, fringe benefits, vacation, pension
and profit sharing plan participation and life, health, accident and disability
insurance) made available generally to senior executives of the Company, on
terms and conditions no less favorable than those offered to other senior
executives of the Company.
(a) Vacation. Executive shall be entitled to seven (7) weeks of vacation per
12-month period. The duration of such vacations and the time or times when they
shall be taken will be determined by Executive in consultation with the Company.
(b) Office Space and Administrative Support.
(i) Prior to the Effective Time, Executive and his current administrative
assistant (the “Assistant”) occupied approximately 1,242 square feet of office
and conference space assigned by Dex (the “Office Space”) at 198 Inverness Drive
West, Englewood, CO 80112 (the “Dex Offices”). Subject to the provisions of
Section 7 of this Agreement, during the Employment Term, Executive and his
Assistant will continue to occupy reasonably equivalent Office Space in the Dex
Offices as the case immediately prior to the Effective Time; provided, however,
that in the event the Company determines to relocate the Dex Offices, the
Company agrees to provide reasonably equivalent accommodations (“Equivalent
Office Space”) for Executive and his Assistant in such relocated space at a
location in the Denver area that is within a 30-mile radius of the Dex Offices
as of the Commencement Date; provided, further, that in the event that the
Company determines not to continue to lease the Dex Offices (or any relocation
thereof), the Company agrees to provide Equivalent Office Space for Executive
and his Assistant at a location in the Denver area that is within a 10-mile
radius of the Dex Offices as of the Commencement Date. Executive will be
entitled to have the use of any such Office Space only so long as Executive
remains an employee of the Company under the terms and conditions of this
Agreement, and the use of such Office Space will not constitute severance or a
continued benefit for purposes of Section 7 hereof.
(ii) Subject to the provisions of Section 7 of this Agreement, during the
Employment Term, the Company will continue to employ Executive’s Assistant, in
accordance with the Company’s standard personnel practices and policies, at her
current compensation (subject to annual review, in accordance with the Company’s
policies). In the event of termination of the Assistant’s employment by the
Company, Executive shall have an opportunity to be heard prior to the
Assistant’s termination; provided, however, that any decision to terminate the
Assistant’s employment shall be made in the sole discretion of the Company.
Executive shall be permitted to hire or appoint the Assistant’s replacement who,
subject to the provisions of Section 5(b)(i) and this Section 5(b)(ii), will be
permitted to occupy the Office Space of the Assistant; and provided, further,
that Executive will be entitled to have the Company employ his Assistant only so
long as Executive remains an employee of the Company under the terms and
conditions of this Agreement, and the provision of the services of the Assistant
will not constitute severance or a continued benefit for purposes of Section 7
hereof.

- 3 -



--------------------------------------------------------------------------------



 



6. Business Expenses. Reasonable travel, entertainment and other business
expenses incurred by Executive in the performance of his duties hereunder shall
be reimbursed by the Company in accordance with Company policies in effect from
time to time. Subject to the provisions of Section 7, with respect to each
12-month period during the Employment Term, Executive will have access to 25
hours of business travel via corporate jet (the “CORPORATE TRAVEL SERVICES”), in
accordance with the Company’s corporate jet policies and guidelines; provided,
however, that with respect to the 12-month period commencing on the Commencement
Date and ending on the first anniversary of such date, the Company provides that
Executive will first utilize the remaining hours of corporate jet travel in
effect for Dex immediately prior to the Effective Time; and provided, further,
that the Company may permit Executive to utilize the Corporate Travel Services
for personal use, as it determines in its sole discretion, in accordance with
the Company’s policies, practices and guidelines. Executive only will be
entitled to such Corporate Travel Services so long as he remains an employee of
the Company under the terms and conditions of this Agreement; and provided,
further, that such Corporate Travel Services will not constitute severance or a
continued benefit for purposes of Section 7 hereof.
7. Termination of Employment. Each of Executive and the Company may terminate
the employment of Executive hereunder at any time in accordance with this
Section 7. Executive’s entitlements hereunder in the event of any such
termination shall be as set forth in this Section 7. With respect to any
termination of employment (voluntary or otherwise), any and all (i) accrued but
unused vacation and (ii) earned but unpaid bonus (with respect to any full
performance period) will be paid at the same time as other payments provided for
herein. Except as otherwise provided herein, this Agreement will terminate as of
the Date of Termination.
(a) For Cause by the Company. If Executive’s employment is terminated by the
Company for Cause (as defined in Section 8(a) herein), he shall be entitled to
receive his Base Salary through the Date of Termination (as defined in
Section 7(e)(ii) herein) and shall be entitled to the benefits specified in
Section 7(c)(iii). All other benefits due Executive following Executive’s
termination of employment pursuant to this Section 7(a) shall be determined in
accordance with the then-existing plans, policies and practices of the Company.
(b) Death or Disability. Executive’s employment hereunder shall terminate upon
his death and may be terminated by the Company upon his Disability (as defined
in Section 8(b) herein) during the Employment Term. Upon termination of
Executive’s employment hereunder upon Executive’s Disability or death, Executive
or his estate (as the case may be) shall be entitled to receive Base Salary
through the Date of Termination, plus a pro-rata portion of Executive’s target
Bonus, based on the number of whole or partial months from the beginning of the
bonus period to the Date of Termination. Upon termination of Executive’s
employment hereunder upon Executive’s Disability, Executive shall be entitled to
the payments and benefits specified in Section 7(c)(ii) and 7(c)(iii). Upon
termination of Executive’s employment hereunder upon Executive’s death,
Executive’s estate shall be entitled to the payments specified in
Section 7(c)(ii).
(c) Termination Without Cause. If, during the Employment Term or prior to the
fourth anniversary of the Effective Time (to the extent Executive is an employee
of the

- 4 -



--------------------------------------------------------------------------------



 



Company), Executive’s employment is terminated by the Company without Cause,
Executive shall be entitled to the following:
(i) Base Salary through the Date of Termination at the rate in effect at the
time of Notice of Termination, as defined in Section 7(e)(i) herein, is given,
plus a pro rata (number of days employed during calendar year divided by 360)
portion of Executive’s target Bonus, plus all other amounts to which Executive
is then entitled under any then-existing compensation or benefit plan of the
Company.
(ii) In lieu of any further salary payments to Executive for periods subsequent
to the Date of Termination, the Company shall pay as severance pay, subject to
the provisions of Section 7(f), not later than the fifth business day following
the Date of Termination (subject to the provisions of Section 17), a severance
payment (the “SEVERANCE PAYMENT”) equal to one and one-half times the sum of
(A) Base Salary at the rate in effect on the date Notice of Termination is
given, plus (B) target Bonus at the rate in effect on the date Notice of
Termination is given, paid in lump sum without reduction for time value of
money.
(iii) Continued eligibility to participate in all health and welfare benefit
plans of the Company for which Executive was eligible immediately prior to the
time of the Notice of Termination, or comparable coverage, through the third
anniversary of the Date of Termination, or, if sooner, until comparable health
coverage is available to Executive in connection with subsequent employment or
self-employment. Executive shall pay the full premium cost for the coverage for
which Executive shall continue to be eligible under this Section 7(c)(iii).
Following the expiration of such three-year period, Executive shall be eligible
for COBRA continuation coverage under the Company’s group health plan in
accordance with the then-existing plans, policies and practices of the Company.
(d) Voluntary Termination of Employment. If during the Employment Term,
Executive terminates his employment as an officer of the Company under
circumstances other than those specified elsewhere in this Section 7, Executive
only shall be entitled to the payments and benefits specified in Section 7(a)
and Section 7(c).
(e) Notice and Date of Termination. (i) Any purported termination of employment
by the Company or by Executive shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 16(i) hereof.
For purposes of this Agreement, a “NOTICE OF TERMINATION” shall mean a notice
which shall indicate (by reference to specific Section and sub-section numbers
and letters, for example, Section 7(c)) the specific termination provision in
this Agreement relied upon. In the event of termination of Executive’s
employment by the Company for Cause, the Company shall set forth in reasonable
detail in the Notice of Termination the facts and circumstances claimed to
provide a basis for termination of employment.
(ii) “DATE OF TERMINATION” shall mean (A) if employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Executive shall not have returned to the full-time performance of his duties
during such thirty (30) day period), (B) if employment is terminated by reason
of death, the date of death, and (C) if employment is terminated for any other
reason, the date specified in the Notice of

- 5 -



--------------------------------------------------------------------------------



 



Termination, which shall not be less than ten (10) days after the date such
Notice of Termination is given.
(iii) Any provision of this Agreement to the contrary notwithstanding (other
than Executive’s voluntary termination of employment as specified in
Section 7(d)), during the two-year period commencing as of the Commencement Date
and ending on the second anniversary thereof, the Company shall not give a
Notice of Termination to Executive unless such Notice of Termination is first
approved by the affirmative vote of not less than seventy-five percent (75%) of
the members of the entire Board cast at a meeting specifically called for the
purpose of acting upon a proposal to approve such Notice of Termination.
(f) Any provision of this Agreement to the contrary notwithstanding, Executive
shall be obligated to execute a general release of claims in favor of the
Company with all periods for revocation expired, substantially in the form
attached hereto as Exhibit A, as a condition to receiving benefits and payments
under this Section 7.
(g) Notwithstanding anything to the contrary set forth herein, the following
provisions of this Agreement shall survive any termination of Executive’s
employment hereunder and/or termination of this Agreement: Sections 7, 8, 9, 10,
11, 12, 13, 14, 15, 16 and 17.
8. Definitions. (a) “CAUSE” shall mean (i) Executive’s willful and continued
failure substantially to perform the duties and responsibilities of his
position, as provided in Section 2 herein, (ii) any willful act or omission by
Executive constituting dishonesty, fraud or other malfeasance, which in any such
case is demonstrably (and, in the case of other malfeasance, materially)
injurious to the financial condition or business reputation of the Company or
any of its affiliates, or (iii) Executive’s conviction of a felony under the
laws of the United States or any state thereof or any other jurisdiction in
which the Company or any of its subsidiaries conducts business which materially
impairs the value of Executive’s services to the Company or any of its
subsidiaries. For purposes of this definition, no act or failure to act shall be
deemed “willful” unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the best interests of the Company.
(b) “DISABILITY” shall mean the Executive’s inability, as a result of physical
or mental incapacity, to perform the duties of his position for a period of six
(6) consecutive months or for an aggregate of six (6) months in any twelve
(12) consecutive month period. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third, and the third physician
acting alone shall make such determination in writing. The determination of
Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.
9. Certain Payments. (a) If any payment or benefits received or to be received
by Executive in connection with or contingent on a change in ownership or
control, within the

- 6 -



--------------------------------------------------------------------------------



 



meaning defined in Section 280G of the Internal Revenue Code (the “CODE”) (or
any successor provision thereto), whether or not in connection with Executive’s
termination of employment, and whether or not pursuant to this Agreement (such
payments or benefits, excluding the Gross-Up Payment, as hereinafter defined,
shall hereinafter be referred to as the “TOTAL PAYMENTS”) will be subject to an
excise tax as provided for in Section 4999 of the Code (the “EXCISE TAX”), the
Company shall pay to Executive an additional amount no later than the due date
for Executive’s tax return with respect to such Excise Tax (the “GROSS-UP
PAYMENT”) such that the net amount retained by Executive, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments; provided, however, that if the Total Payments are less than 360%
of the Executive’s Base Amount, as defined in Section 280G(b)(3) of the Code,
the Executive shall not be entitled to the Gross-Up Payment, and the Total
Payments shall be reduced as provided for in Section 9(d) below.
(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“TAX
COUNSEL”) reasonably acceptable to Executive and selected by the accounting firm
acting as the “Auditor”, as defined below, such payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Executive’s residence or, if higher, in the state and locality of
Executive’s principal place of employment, on the date of termination (or if
there is no date of termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 9), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.
(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (including that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by Executive to
the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up

- 7 -



--------------------------------------------------------------------------------



 



Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by Executive with
respect to such excess) at the time that the amount of such excess is finally
determined. Executive and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.
(d) If the Total Payments would constitute an “excess parachute payment”, but
are less than 360% of the Base Amount, such payments shall be reduced to the
largest amount that may be paid to the Executive without the imposition of the
Excise Tax or the disallowance as deductions to the Company under Section 280G
of the Code of any such payments. Unless Executive shall have given prior
written notice to the Company specifying a different order, the Company shall
reduce or eliminate the payments or benefits by first reducing or eliminating
the portion of the payments or benefits that are not payable in cash and then by
reducing or eliminating cash payments, in each case, in reverse chronological
order, starting with payments or benefits that are to be paid farthest in time
from the applicable determination of the Auditor (as defined below). Any written
notice given by Executive pursuant to the preceding sentence shall take
precedence over the provisions of any plan, agreement or arrangement governing
Executive’s entitlement and rights to such payments or benefits.
(e) All determinations under this Section 9 shall be made by a nationally
recognized accounting firm selected by Executive (the “AUDITOR”), and the
Company shall pay all costs and expenses of the Auditor. The Company shall
cooperate in good faith in making such determinations and in providing the
necessary information for this purpose.
10. Indemnification. The Company will indemnify Executive (and his legal
representative or other successors) to the fullest extent permitted (including a
payment of expenses in advance of final disposition of a proceeding) by
applicable law, as in effect at the time of the subject act or omission, or by
the Certificate of Incorporation and Bylaws of the Company, as in effect at such
time or on the Commencement Date, or by the terms of any indemnification
agreement between the Company and Executive, whichever affords or afforded
greatest protection to Executive, and Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers (and to the extent the Company
maintains such an insurance policy or policies, Executive shall be covered by
such policy or policies, in accordance with its or their terms to the maximum
extent of the coverage available for any Company officer or director), against
all costs, charges and expenses whatsoever incurred or sustained by him or his
legal representatives (including but not limited to any judgment entered by a
court of law) at the time such costs, charges and expenses are incurred or
sustained, in connection with any action, suit or proceeding to which Executive
(or his legal representatives or other successors) may be made a party by reason
of his having accepted employment with the Company or by reason of his being or
having been a director, officer or employee of the Company, or any subsidiary of
the Company, or his serving or having served any other enterprise as a director,
officer or employee at the request of the Company. Executive’s rights under this
Section 10 shall continue without time limit for so long as he may be subject to
any such liability, whether or not the Employment Term may have ended. Executive
will be entitled to indemnification and other rights, as provided pursuant to

- 8 -



--------------------------------------------------------------------------------



 



Section 6.7 of the Merger Agreement with respect to Executive’s employment by
Dex prior to the Commencement Date.
11. Non-Competition; Non-Solicitation.
(a) Executive shall not, at any time during the Employment Term or during the
12-month period following the Date of Termination (the “RESTRICTED PERIOD”):
(i) directly or indirectly engage in, have any equity interest in, or manage or
operate (whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) any of the following entities, or any
subsidiary thereof, or any successor thereto (the “COMPETITIVE ENTITIES”):
(A) Verizon Information Services, a division of Verizon Communications, Inc.;
(B) BellSouth Advertising & Publishing Corporation (including L.M. Berry);
(C) Southwestern Bell Yellow Pages, a division of SBC Communications Inc.;
(D) Alltel Publishing, a division of Alltel Corporation;
(E) the Company (including Sprint Publishing & Advertising);
(F) TransWestern Publishing Company LLC;
(G) Yell Group PLC;
(H) Yellow Pages Group Company;
(I) White Directory Publishers, Inc.;
(J) YellowPages.com, SuperPages.com, Yellowbook.com, Infospace or
Switchboard.com; and
(K) any on-line local commercial search company then or formerly affiliated with
any of the following entities: Yahoo, Google, Microsoft, AOL/Time Warner or
Interactive Corp. wherein Executive’s primary duties and responsibilities
involve directly engaging in, directly managing or directly operating any such
local commercial search company;
     provided, however, that in the case of subsections (A) through (K) above,
Executive shall be permitted to acquire a passive stock or equity interest in
such entity provided the stock or other equity interest acquired is not more
than five percent (5%) of the outstanding interest in such entity; and provided,
further, that in the case of subsections (A) through (J) above, notwithstanding
the foregoing, at no time during the Restricted Period may Executive directly or
indirectly engage in, have an equity interest in, or manage or operate (whether
as director,

- 9 -



--------------------------------------------------------------------------------



 



officer, employee, agent, representative, partner, security holder, consultant
or otherwise) any parent entity or other Affiliate of any of the Competitive
Entities to the extent that such parent, entity or other Affiliate engages in
(or Executive’s services therefor relate to) telephone directory publishing,
marketing or advertising (or any other business directly engaged in by the
Company during the Restricted Period);
(ii) directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, the services of any individual who is (or, at any time during
the previous two years, was) an employee of the Company (other than an
individual who was within the previous two years Executive’s Assistant), or
solicit any of the Company’s then employees to terminate employment with the
Company;
(iii) directly or indirectly, on his own behalf or on behalf of any other person
or entity, recruit or otherwise solicit or induce any customer, subscriber or
supplier of the Company to terminate its employment or arrangement with the
Company, otherwise change its relationship with the Company, or establish any
relationship with Executive or any of his affiliates for any business purpose
deemed competitive with the business of the Company; or
(iv) directly or indirectly, on his own behalf or on behalf of any other person,
entity or group, direct, instruct, advise or otherwise consult with any person
or entity who is, is actively considering or seeking to acquire or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 15% or more of the capital stock
or other equity interest of any of the Competitive Entities or in the stock or
other equity interest of any parent entity or other Affiliate of such
Competitive Entity, to the extent that such Competitive Entity, parent entity or
other Affiliate engages in (or Executive’s services therefor relate to)
telephone directory publishing, marketing or advertising (or any other business
directly engaged in by the Company during the Restricted Period).
(b) In the event the terms of this Section 11 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(c) As used in this Section 11, the term “COMPANY” shall include the Company,
its parent, related entities, and any of its direct or indirect subsidiaries.
(d) The provisions contained in Section 11(a) may be altered and/or waived with
the prior written consent of the Board.
(e) As used in this Section 11, the term “AFFILIATE” shall mean, with respect to
any Person, any other Person directly or indirectly controlling, controlled by,
or under common control with, such Person where “control” shall have the meaning
given such term under Rule 405 of the Securities Act of 1933, as amended from
time to time.

- 10 -



--------------------------------------------------------------------------------



 



(f) As applicable to this Section 11, the term “PERSON” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.
12. Confidentiality; Nondisparagement. (a) Executive will not at any time
(whether during or after his employment with the Company) disclose or use for
his own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets or other confidential or
proprietary information or data relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, employees,
organizational structure or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, provided that the foregoing
shall not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Executive agrees that upon termination of
his employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company and its affiliates, except that he may retain personal notes,
notebooks, rolodexes and diaries. Executive further agrees that he will not
retain or use for his account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or its affiliates.
(b) Executive will not knowingly disparage the reputation of the Company in a
manner that causes or is reasonably likely to cause material harm to its
business; provided, however, that Executive may (i) express his own opinions
about the Company to other senior executives of the Company or to the Board and
(ii) comply with applicable legal process without being deemed to have violated
this provision.
13. Material Inducement; Specific Performance. Executive acknowledges and agrees
that the covenants entered into by Executive in Sections 11 and 12(a) are
essential elements of the parties’ agreement as expressed herein, are a material
inducement for the Company to enter into this Agreement and the breach thereof
would be a material breach of this Agreement. Executive further acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Sections 11 or Section 12(a) would be inadequate and,
in recognition of this fact, Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
14. Litigation Support. Executive agrees that he will assist and cooperate with
the Company, at the Company’s sole cost and expense and, in the case of
post-termination, in a manner so as to not unreasonably interfere with any other
employment obligations of Executive, in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
affiliates, or in connection with any ongoing or future investigation or dispute
or

- 11 -



--------------------------------------------------------------------------------



 



claim of any kind involving the Company or its affiliates, including any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding, to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by Executive, pertinent knowledge possessed by Executive, or any
act or omission by Executive. Executive further agrees to perform all acts and
to execute and deliver any documents that may be reasonably necessary to carry
out the provisions of this Section, at the Company’s sole cost and expense and,
in the case of post-termination, in a manner so as to not unreasonably interfere
with any other employment obligations of Executive. If Executive determines in
good faith that separate counsel is necessary in connection with his compliance
with this Section 14, then the Company shall pay all reasonable fees and
expenses of such counsel retained by Executive in connection herewith. Following
Executive’s termination of employment, this covenant shall expire and be of no
further force or effect upon the later to occur of (a) one year following such
termination of employment and (b) in the event of termination of employment
under Section 7(c), the maximum number of years following such termination
specified in the applicable sub-section during which Executive is eligible to
continue to participate in the Company’s benefit plans.
15. Legal Fees. The Company will pay or reimburse Executive, as incurred, all
legal fees and costs incurred by Executive in enforcing his rights under the
Agreement, if Executive’s position substantially prevails.
16. Miscellaneous. (a) Governing Law. This Agreement shall be construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws and provisions thereof, except to the extent superceded by
applicable federal law.
(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company and supercedes any and all prior and/or contemporaneous agreements,
either oral or written, between the parties hereto, with respect to the subject
matter hereof. The Prior Employment Agreement is terminated as of the
Commencement Date. Executive agrees that such termination will not entitle him
or create any right to receive any payments or benefits under the Prior
Employment Agreement, including without limitation, Paragraph 1 of the October
Letter Agreement and, except as expressly herein provided, hereby waives any and
all rights to payments and benefits under all prior agreements. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and in the incentive compensation and other employee
benefit plans and arrangements of the Company referenced herein. This Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.
(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity,

- 12 -



--------------------------------------------------------------------------------



 



legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.
(e) Assignment. This Agreement shall not be assignable by Executive and shall be
assignable by the Company only with the consent of Executive except as set forth
in Section 16(h); provided that no such assignment by the Company shall relieve
the Company of any liability hereunder, whether accrued before or after such
assignment.
(f) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such employment, if obtained, or compensation or benefits payable in
connection therewith, shall reduce any amounts or benefits to which Executive is
entitled hereunder except as provided for in Section 7(c).
(g) Arbitration. Any dispute between the parties to this Agreement arising from
or relating to the terms of this Agreement (other than as specified under
Section 13 with respect to Sections 11 and 12(a) hereof) or the employment of
Executive by the Company shall be submitted to arbitration in New York, New York
under the auspices of the American Arbitration Association.
(h) Successors; Binding Agreement.
(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Such assumption
and agreement shall be obtained prior to the effectiveness of any such
succession. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(ii) This Agreement shall inure to the benefit of and be binding upon personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amount
would still be payable to Executive hereunder if Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the devisee, legatee or other
designee of Executive or, if there is no such designee, to the estate of
Executive.
(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to
Executive at the address appearing from time to time in the personnel records of
the Company and to the Company at the address of its corporate headquarters,
directed to the attention of the Board with a copy to the Secretary of the
Company, or in either case to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

- 13 -



--------------------------------------------------------------------------------



 



(j) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(k) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
17. Compliance with Section 409A of the Code.
(a) This Agreement is intended to comply and shall be administered in a manner
that is intended to comply with Section 409A of the Code and shall be construed
and interpreted in accordance with such intent. To the extent that a payment
and/or benefit is subject to Section 409A of the Code, it shall be paid in a
manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto (the
“GUIDANCE”). Any provision of this Agreement that would cause a payment and/or
benefit to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Code Section 409A (which amendment may be
retroactive to the extent permitted by the Guidance).
(b) Notwithstanding anything in this Agreement to the contrary, to the extent,
upon the advice of its counsel, the Company determines that any payments or
benefits to be provided to Executive pursuant to Section 7 is or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A (“409A TAXES”) if provided
at the time otherwise required under Section 7, payment of the Severance
Payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under
Section 409A) with the Company, or such shorter period that, in the opinion of
such counsel, is sufficient to avoid the imposition of 409A Taxes (the “PAYMENT
DELAY PERIOD”).
(i) The Severance Payments that are subject to the Payment Delay Period shall be
increased by an amount equal to interest on such payments for the Payment Delay
Period at a rate equal to the short-term Applicable Federal Rate published by
the Internal Revenue Service that is applicable during the Payment Delay Period,
as compounded semi-annually.
(ii) For the avoidance of doubt, in the event that upon the advice of its
counsel, the Company determines that the Severance Payments shall not be subject
to a Payment Delay Period, then the full amount of the Severance Payments will
be paid to Executive in a lump sum on or prior to the 30th day following the
Executive’s Date of Termination.
     REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

- 14 -



--------------------------------------------------------------------------------



 



       IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.
      

                      /s/ George A. Burnett                    George A. Burnett
   
 
               
 
                    R.H. DONNELLEY CORPORATION    
 
               
 
               
 
  By:   /s/ Robert J. Bush                 
 
      Name:   Robert J. Bush     
 
               
 
      Title:   SVP & General Counsel     
 
               

- 15 -